Case 1:17-cv-00642 Document 79-1 Filed 04/10/19 Page 1 of 3 PagelD #: 785

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BLUEFIELD DIVISION
FREEDOM FROM RELIGION §
FOUNDATION, INC., et al., §
§
Plaintiffs, §
§ Civil Action No.: 1:17-cv-00642
v. §
§ Hon. David A. Faber
MERCER COUNTY BOARD §
OF EDUCATION, et al., §
§
Defendants. §

DECLARATION OF PAUL HODGES
1. My name is Paul Hodges. I am over the age of 21 and fully competent to make this
declaration. The facts stated below are true and correct and within my personal knowledge.
2 I am the president of the Mercer County Board of Education (the “Board”). The Board
consists of five members: Mary Alice Kaufman, Jacinda Santon Smith, Greg Prudich, and Gene
Bailey. Dr. Deborah Akers, the superintendent for Mercer County Schools, reports to the Board.
She is not a member of the Board nor does she have any control over the Board,
4; On May 23, 2017, Dr. Deborah Akers recommended that the Bible in the Schools (“BITS”)
program be suspended while under review. The Board accepted Dr. Akers’s recommendation and
suspended the BITS program.
4, After review and deliberation, the members of the Board determined that is not consistent
with the educational mission of Mercer County... On January 3, 2019, the Board approved a
resolution to terminate the BITS program and never reinstate it. In addition, the Board resolved

that it would not offer, now or in the future, any curriculum based on the Bible in its elementary

EXHIBIT

|

tabbies”
Case 1:17-cv-00642 Document 79-1 Filed 04/10/19 Page 2 of 3 PagelD #: 786

schools or employ teachers for that purpose. A true and correct copy of that resolution is attached
as Exhibit 1-A.

>, No teachers are assigned to the BITS program. The contract for any teacher previously
employed as a part of the BITS program has either not been renewed, or renewed under new

assignment within Mercer County Schools.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on April /O , 2019

for Chobe,

Paul Hodges (/
Case 1:17-cv-00642 Document 79-1 Filed 04/10/19 Page 3 of 3 PagelD #: 787

RESOLUTION
MERCER COUNTY BOARD OF EDUCATION

WHEREAS, the Board of Mercer County Schools (MCS) suspended the Bible in the Schools
(BITS) program on May 23, 2017, pending a review of its curriculum; and,

WHEREAS, the Board of MCS, on May 24, 2017 initiated a thorough review of its options
concerning the BITS program, to last at least a year, including evaluating of other curricula,
gauging community interest, and interviewing key stakeholders: and,

WHEREAS, the Board of MCS terminated the employment contracts of all BITS teachers for the
2017-2018 school year as of April 11, 2017, and did not extend any contracts to BITS teachers
for the 2018-2019 school year, while its thorough review was pending; and,

WHEREAS, the Board of MCS did not offer the BITS program at the elementary level during
the school years 2017-2018 and 2018-2019 (including to the present); and,

WHEREAS, as a result of the review of the BITS program, it is clear to the Board of MCS that
the BITS program is no longer compatible with the educational mission of MCS;

THEREFORE, We, the Board of Mercer County Schools, hereby RESOLVE that its schools will
never offer or employ the BITS program in any of its schools.

Further RESOLVED: MCS does not now or in the future intend to offer a Bible elective
curriculum in any of its elementary schools.

Further RESOLVED: MCS will not now or in the future employ teachers for the purpose of
teaching a Bible elective curriculum in any of its elementary schools.

 

tf yah
(ard Wades. January 3, 2019

Board President

 

Date
a
l fal. id Lib January 3, 2019
Superintendent Date

EXHIBIT

\~A

 
